Citation Nr: 1307721	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-21 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUE


Entitlement to a compensable initial rating for erectile dysfunction.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel 






INTRODUCTION

The Veteran had active military service from October 1952 to January 1957, and July 1957 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A brief explanation of the procedural history of the Veteran's claim is necessary.  Although a September 2012 Board Remand identified the January 2008 rating decision as the decision on appeal, upon reflection, the Board has determined that the December 2005 decision is the appropriate decision on appeal.  The RO granted the Veteran service connection for erectile dysfunction (ED) in the December 2005 rating decision and assigned a noncompensable evaluation, effective from July 21, 2005.  In June 2006, the Veteran filed a statement requesting a higher initial rating and providing letters from his private physicians, as well as articles regarding ED.  

Although not construed as a notice of disagreement with the December 2005 rating decision, by virtue of the receipt of the Veteran's private physician letters and articles regarding ED,VA was in receipt of new and material evidence within one year of a rating decision addressing the ED disability and must relate this evidence back to the original claim.  38 C.F.R. §  3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2012); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the December 2005 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

As such, the December 2005 rating decision has been identified as the rating action currently on appeal.

The Veteran, his wife, and daughter testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

At the hearing, the Veteran stated that he wanted to file a claim of clear and unmistakeable error in a May 1963 rating decision that reduced the Veteran's disability rating from 20 percent to 10 percent for his service-connected chronic lumbosacral strain.  This has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The Board has reviewed all of the evidence in the Veterans' claims file and in "Virtual VA."  At present, there are no pertinent documents in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has already been granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.

2.  The Veteran has already been granted entitlement to service connection for Peyronie's Disease at 20 percent disabling, effective May 30, 2006.

3.  The Veteran's ED is not manifested by a deformity of the penis.




CONCLUSION OF LAW

The criteria for a compensable initial rating for ED have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
 
This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted and the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
 
VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records. Additionally, the Veteran was provided a VA examination in October 2007, and in response to the Board's September 2012 remand, another VA examination in November 2012.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Reasons and Bases for Findings and Conclusion 

Service connection for ED was granted in the December 2005 rating decision on appeal.  An initial noncompensable evaluation was assigned, effective July 21, 2005.  The December 2005 rating decision also granted entitlement to SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  The Veteran contends that an initial compensable evaluation is warranted for ED as he does not have use of one of his testicles and because he has developed Peyronie's disease.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
The Veteran's ED is currently rated by analogy to Diagnostic Code 7522 pertaining to deformity of the penis.  Under this diagnostic code, penile deformity with loss of erectile power warrants a 20 percent evaluation.  As Diagnostic Code 7522 does not provide for a specific zero percent evaluation, a noncompensable evaluation is assigned when the criteria for a compensable rating are not met.  See 38 C.F.R. § 4.31.

As noted above, the Veteran has been awarded SMC due to the loss of use of a creative organ, based on ED.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board will not award additional compensation to duplicate that benefit.  Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same overlapping disability under various diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the Board may not award a disability rating based on loss of erectile power alone and this manifestation of the disability is compensated by the SMC based on the loss of use of a creative organ.

Under Diagnostic Code 7522, a compensable evaluation requires both penile deformity and the loss of erectile power.  A rating decision dated October 2012  effectuated a September 2012 Board decision that granted service connection for Peyronie's disease associated with depressive disorder and posttraumatic stress disorder as secondary to service connected lumbosacral spine, degenerative disc condition at 20 percent disabling, effective May 30, 2006.  This rating is supported by the Veteran's service treatment records (STRs), an October 2007 VA examination report, and a June 2012 VHA opinion.  STRs from May and June 1956 reveal complaints by the Veteran of a swollen, painful left testicle, and a diagnosis of orchitis due to trauma.  A July 1960 STR noted the Veteran continuing to experience problems with his penis.  The October 2007 VA examiner noted that both of the Veteran's testicles were atrophied, bilaterally, and barely palpable, but stated that there was no gross deformity of the penis.  Additionally, the June 2012 VHA opinion identified left testicular swelling and bilateral testicular atrophy.  The above evidence supported a finding that the Veteran was entitled to compensation for Peyronie's disease and he has been compensated at the highest rating, 20 percent, for atrophy of both testicles.

The Veteran claims that his disability rating for ED should be increased because of loss of use of a creative organ, however, the Board notes that he has already been compensated for this loss through his SMC benefits.

Additionally, evidence submitted does not show that any deformity of the penis is associated with the Veteran's ED, but instead shows that the atrophy of the testicles is related to his Peyronie's disease, and that his ED is most likely attributed, in part, to his major depressive disorder.

In the October 2007 VA examination, the examiner noted that both of the Veteran's testicles were atrophied, bilaterally and barely palpable; however, there was no gross deformity of the penis.  The examiner noted that the Veteran reported that his penis is "crooked" and turns to his left side when he gets an erection, which the examiner stated is consisted with Peyronie's disease.  The examiner also diagnosed the Veteran with ED, but attributed this as most likely due to a venous leak, which was demonstrated by a July 2007 penis Doppler Duplex study.  However, the examiner also noted that the Veteran's depression, anxiety, or stress could be a cause.  

A November 2012 VA examination found no connection between the Veteran's ED and his Peyronie's disease.  The examiner stated that the Veteran's ED was due to his major depression.

This opinion is supported by the private treatment records submitted by the Veteran.  A November 2012 record stated that the Veteran's ED was affected by his major depressive disorder, and found that there was no connection between his ED and his Peyronie's disease injury.  July 2005 and January 2006 records similarly found that the Veteran's ED was affected by his major depressive disorder and/or posttraumatic stress disorder.  A March 2008 physician stated that his ED may be caused by the psychiatric medications that the Veteran takes.   

A June 2012 VHA opinion found that ED and Peyronie's disease are correlated, although any can precede the other.  The examiner stated that most likely a combination of things produced the Veteran's ED, including bilateral testicular failure, his PTSD and depression, and their treatment medications.  The examiner also noted that a venous leak is a cause for ED.  The Board notes that a July 2007 penis Doppler Duplex study noted the presence of a venous leak, and found that the results of the study were compatible with venogenic impotence.  

After considering the above evidence, the Board does not find any evidence to support finding that the Veteran's has deformity of the penis that is associated with his ED to warrant a compensable rating.  Instead, the evidence supports finding that the any deformity of the penis is related to his Peyronie's disease, which is already service-connected and has been assigned a 20 percent rating.  And, as stated above, the Board cannot award additional compensation to duplicate a benefit.  See 38 C.F.R. § 4.14; see also Fanning, 4 Vet App. 225.  Thus, a compensable rating for ED is not warranted under Diagnostic Code 7522.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Veteran is receiving SMC for loss of use of a creative order and he is service-connected for Peyronie's disease.  Additionally, the Veteran has not had half or more of his penis removed, thus, a compensable rating is not appropriate under Diagnostic Code 7520.  The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial compensable scheduler rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7. 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected ED.  The competent medical evidence of record shows the relative manifestations and the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.
 
The Board also finds that referral or remand of an inferred claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record is negative for evidence that the Veteran is unemployable due to service-connected ED.  There is no medical evidence that the Veteran's ED has interfered with his employment, nor has the Veteran made this claim.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected ED.


ORDER

Entitlement to an initial compensable rating for ED is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


